Lawbenoe, J.
This application must be denied for the reason that it nowhere appears that the corporation has had' notice of the proceedings. The general term of this department held upon the application for a mandamus that the fifteenth1 section of chapter 563 of the Laws of 1890 is simply a reenactment of the provisions of theBevised Statutes. Under the provisions of the Bevised Statutes it was held that the corporation itself should be made a party, and be served with notice of the presentation of the application to the court. See In re Pioneer Paper Co:, 36 How. Pr. 102; In re Schoharie Valley R. Co., 12 Abb. Pr. (N. S.) 394.

 Section 15 provides that “the supreme court shall, upon the application of any person or corporation aggrieved by or complaining of any election of any corporation, or any proceeding, act, or matter touching the same, upon notice thereof to the adverse party, or to those to be affected thereby, forthwith, and in a summary way, hear the affidavits, proofs, and allegations of the parties, or otherwise inquire into the matters or causes of complaint, and establish the election or order a new election, or make such order and give such relief as right and justice may require, and may, in its discretion, order issues to be made up in such a manner and form as it may direct to try the respective rights of the parties touching the matter complained of. ”